Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  August 10, 2016

The Court of Appeals hereby passes the following order:

A16A2125. JULIET KILBY v. THE ROBERTS LAW FIRM, P. C.

      The Roberts Law Firm, P. C. sued Juliet Kilby in magistrate court and obtained
a judgment against her. Kilby appealed to the superior court, which later dismissed
her appeal. She then appealed directly to this Court. We, however, lack jurisdiction.
      “[A]ppeals from decisions of the superior courts reviewing decisions of lower
courts by certiorari or de novo proceedings shall be by application for discretionary
appeal.” Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333) (2003) (punctuation
omitted); see also OCGA § 5-6-35 (a) (1). Kilby’s failure to follow the proper
appellate procedure deprives us of jurisdiction over this appeal, which is hereby
DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            08/10/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.